Title: From George Washington to Charles Smith, 24 June 1758
From: Washington, George
To: Smith, Charles

 

[Fort Loudoun, 24 June 1758]
Orders for Lieutt Charles Smith of the 1st Virginia Regiment Commanding at Fort Loudoun.Sir,

You are to take an exact acct of all the Virginia Stores at this place; for which you are to pass your receipt to Mr Kennedy Quarter Master and to deliver none out after my departure but by Letter from me, or Orders from the Governor, or Commander in Chief; except it be Ammunition &ca for the use of the Garrison; and for Supplying the Ranging Companies—in doing which, you are to observe the greatest Œconomy.
You must get an exact Acct of All the Arms that have been deliverd out by Mr Kennedy to the Armourer; endeavour also to get an acct of those which Mr Henry recd from Fredericksburg, and see how the whole have been disposd of; taking care to receive into the Stores all that are in his hands after the Troops are supplied, and Marchd from this place; and to transmit me a return of your proceedings in this matter.
I have directed Captn Rutherford to ⟨despatch⟩ 20 Men of his Company to strengthen this Garrison (—which is to be your principle concern—) You will take care therefore to keep up Discipline at the same time use lenity, to prevent discontent & Desertion. Be vigilent, & keep your Men Sober; observe Order and Regularity in the Garrison; which keep clean & wholesome; and as your numbers will be few, keep a regular and strict watch; place two Sentrys in opposite Bastions, and one in the Front Porch; ⟨which⟩ believe it will be sufficient.
The place now made use for an Hospital, you are to give up to the owner, and appropriate a Room in one of the Barracks in the Fort, for the Sick.
If any Deserters shoud be brought to this place by Country People, you are to pass receipts for them, and send them on to their respective Regiments or Companies if any oppertunity Offers; if none shoud you are then to employ them at this Garrison, or elsewhere, that they can be found useful—in passing yr receipts you are to specify the Regiment & Company such Deserter belongs to.
Expresses on the Kings Service, whose Horses may tire, or

otherwise be unfit to proceed, you are to get others for; giving receipts in all these cases mentioning for whom they were Pressd, for what particular Service & how long they were employd in it. and take particular care always to have them deliverd up to the owners so soon as they are returnd. Given under my hand at Fort Loudoun this 24th day of June 1758

Go: Washington

